DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I and Species I in the reply filed on 1/3/2022 is acknowledged.
Claims 3, 6, 9, 12-13 and 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the frontside” in line 2 of the claim, which is indefinite and unclear, since it is unclear if “the frontside” element in line 2 of the claim is in reference to the “frontside” element of the first die (as introduced in line 3 of claim 1) or to the “frontside” element of the second die (as introduced in line 2 of claim 4).
For the purposes of prosecution, it will be taken that “the frontside” element in line 2 of claim 4 is in reference to the “second die”.
Claim 4 recites “the backside” in line 3 of the claim, which is indefinite and unclear, since it is unclear if “the backside” element in line 3 of the claim is in reference to the “backside” element of the first die (as introduced in line 3 of claim 1) or to the “backside” element of the second die (as introduced in line 2 of claim 4).
For the purposes of prosecution, it will be taken that “the backside” element in line 3 of claim 4 is in reference to the “second die”.
Claim 8 recites “the frontside” in line 6 of the claim, which is indefinite and unclear, since it is unclear if “the frontside” element in line 6 of the claim is in reference to the “frontside” element of the first die (as introduced in line 3 of claim 8) or to the “frontside” element of the second die (as introduced in line 6 of claim 8).
For the purposes of prosecution, it will be taken that “the frontside” element in line 6 of claim 8 is in reference to the “second die”.
Claim 8 recites “the backside” in line 7 of the claim, which is indefinite and unclear, since it is unclear if “the backside” element in line 7 of the claim is in reference to the “backside” element of the first die (as introduced in line 3 of claim 8) or to the “backside” element of the second die (as introduced in line 6 of claim 8).

Note the dependent claims 5 and 10-11 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Standing (US 2017/0154856 A1).
Regarding independent claim 1, Figure 10 of Standing (as viewed upside down) discloses a die package, comprising: 
a laminated carrier 97 (“core layer”-¶0156) comprising at least one recess 96 (“aperture”- ¶0156); 
a first die 52 (“semiconductor die”- ¶0109) arranged in the at least one recess 96 and comprising a frontside (i.e., the side of 52 facing layer 95), a backside (i.e., the side of 52 facing layer 94), a frontside metallization 77/78 (collectively elements 77 “gate 
a first encapsulating material 95 (“dielectric layer”- ¶0156) partially encapsulating the first die 52 by covering at least the frontside metallization 77/78 or the backside metallization 80; and 
an adhesion promoter material 100 (“conductive material”, since it is directly adhered to elements 77/78 and 95) between the metallization 77/78 covered by the first encapsulation material 95 and the first encapsulation material 95 in a diagonal direction, and in direct physical contact with the first encapsulation material 95 and the metallization 77/78 covered by the first encapsulation material 95.
Regarding claim 2, Figure 10 of Standing (as viewed upside down) discloses the die package further comprising: 
a second encapsulating material 94 (“dielectric layer”- ¶0156) covering the metallization 80 that is not partially encapsulated by the first encapsulating material 95, 
wherein the metallization 80 covered by the second encapsulation material 94 has a roughened surface 93 (“roughened surface”- ¶0132) that is in direct physical contact with the second encapsulating material 94.
Regarding claim 7, Figure 10 of Standing (as viewed upside down) discloses wherein the first die 52 is a transistor (¶0109), and wherein the frontside metallization 77/78 comprises a control terminal 77 (“gate pad”- ¶0131) and a first controlled terminal 78 (“source pad”- ¶0131) of the transistor, and the backside metallization 80 comprises a second controlled terminal 80 (“drain pad”- ¶0131) of the transistor.
independent claim 14, Figure 10 of Standing (as viewed upside down) discloses a die package, comprising: 
a laminated carrier 97 (“core layer”-¶0156) comprising at least one recess 96 (“aperture”- ¶0156); 
a first die 52 (“semiconductor die”- ¶0109) arranged in the at least one recess 96 and comprising a frontside (i.e., the side of 52 facing layer 95), a backside (i.e., the side of 52 facing layer 94), a frontside metallization 77/78 (collectively elements 77 “gate pad” and 78 “source pad”, which are formed from metal layer 92- ¶¶0131, 0134) on the frontside and a backside metallization 80 (“drain pad”, which is formed from metal layer 92- ¶¶0131, 0134) on the backside; 
a first encapsulating material 95 (“dielectric layer”- ¶0156) partially encapsulating the first die 52 by covering at least the frontside metallization 77/78 or the backside metallization 80, the metallization 77/78 covered by the first encapsulation material 95 having a roughened surface 93 (“roughened surface”- ¶0132; see Fig. 9 for notation) that is in direct physical contact with the first encapsulating material 95; and 
a second encapsulating material 94 (“dielectric layer”- ¶0156) covering the metallization 80 that is not partially encapsulated by the first encapsulating material 95, the metallization 80 covered by the second encapsulation material 94 having a roughened surface 93 (“roughened surface”- ¶0132) that is in direct physical contact with the second encapsulating material 94.
Regarding claim 15, Figure 10 of Standing (as viewed upside down) discloses wherein the first die 52 is a transistor (¶0109), and wherein the frontside metallization 77/78 comprises a control terminal 77 (“gate pad”- ¶0131) and a first controlled terminal .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Standing.
claim 4, Standing discloses the die package further comprising a second die arranged in the at least one recess (¶0159).
	Standing does not expressly disclose the specific details of the second die.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the configuration and arrangement associated with the semiconductor die 52 as shown in Figure 10 of Standing for the claimed “second die” for the purpose of utilizing a suitable and well-known for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Thus, it is taken that the claimed “second die” has a similar configuration/arrangement as that of die 52 as shown in Figure 10 of Standing (as depicted below in the Examiner’s Markup of Fig. 10 of Standing). 

    PNG
    media_image1.png
    425
    1225
    media_image1.png
    Greyscale

	Therefore, Figure 10 of Standing (as viewed upside down; as depicted above in Examiner’s Markup Fig. 10 Standing) discloses the die package further comprising: 
a second die 52 (“semiconductor die”- ¶¶0109, 0159, which is interpreted as a second die separate from the claimed “first die” with the same configuration shown in 
wherein the first die 52 is arranged in the at least one recess 96 with its frontside facing a bottom of the at least one recess 96, 
wherein the second die 52 is arranged in the at least one recess 96 with its backside facing the bottom of the at least one recess 96, and 
wherein the adhesion promoter 100 is provided on the backside metallization 80 of the first die 52 and on the frontside metallization 80 of the second die 52, since element 100 is formed indirectly on the underside of element 80.
Regarding claim 5, Figure 10 of Standing (as viewed upside down) discloses the die package further comprising: 
a second encapsulating material 91 (“seed layer”- ¶0131, specifically seed layer 91 in direct contact with elements 77/78) covering the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52, 
wherein each of the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52 has a surface that is in direct physical contact with the second encapsulating material 91, and 

Regarding independent claim 8, Figure 10 of Standing (as viewed upside down) discloses a die package, comprising: 
a laminated carrier 97 (“core layer”-¶0156) comprising at least one recess 96 (“aperture”- ¶0156);
a first die 52 (“semiconductor die”- ¶0109) comprising a frontside (i.e., the side of 52 facing layer 95), a backside (i.e., the side of 52 facing layer 94), a frontside metallization 77/78 (collectively elements 77 “gate pad” and 78 “source pad”, which are formed from metal layer 92- ¶¶0131, 0134) on the frontside and a backside metallization 80 (“drain pad”, which is formed from metal layer 92- ¶¶0131, 0134) on the backside, the first die 52 being arranged in the at least one recess 96 with its frontside facing a bottom of the at least one recess 96; 
a first encapsulating material 94 (“dielectric layer”- ¶0156) partially encapsulating the first die 52 by covering at least the frontside metallization 77/78 or the backside metallization 80 of the first die 52, 
wherein the backside metallization 80 of the first die 52 has a roughened surface 93 (“roughened surface”- ¶0132) that is in direct physical contact with the first encapsulating material 94, and
a second die arranged in the at least one recess (¶0159).
	Standing does not expressly disclose the specific details of the second die.
KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Thus, it is taken that the claimed “second die” has a similar configuration/arrangement as that of die 52 as shown in Figure 10 of Standing (as depicted above in the Examiner’s Markup of Fig. 10 of Standing). 
	Therefore, Figure 10 of Standing (as viewed upside down; as depicted above in Examiner’s Markup Fig. 10 Standing) discloses the die package further comprising: 
a second die 52 (“semiconductor die”- ¶¶0109, 0159, which is interpreted as a second die separate from the claimed “first die” with the same configuration shown in Fig. 10) comprising a frontside (i.e., the side of 52 facing layer 94), a backside (i.e., the side of 52 facing layer 95), a frontside metallization 80 (“drain pad”, which is formed from metal layer 92- ¶¶0131, 0134) on the frontside and a backside metallization 77/78 (collectively elements 77 “gate pad” and 78 “source pad”, which are formed from metal layer 92- ¶¶0131, 0134) on the backside, the second die 52 being arranged in the at least one recess 96 with its backside facing the bottom of the at least one recess 96; and 
wherein the frontside metallization 80 of the second die 52 has a roughened surface 93 (“roughened surface”- ¶0132) that is in direct physical contact with the first encapsulating material 94.
claim 10, Figure 10 of Standing (as viewed upside down) discloses the die package of claim 8, further comprising: 
a second encapsulating material 95 (“dielectric layer”- ¶0156) covering the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52, 
wherein each of the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52 has a surface that is in direct physical contact with the second encapsulating material 95, and 
wherein the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52 are each roughened 93 (“roughened surface”- ¶0132, see Fig. 9 for notation).
Regarding claim 11, Figure 10 of Standing (as viewed upside down) discloses wherein the first die 52 is a transistor (¶0109), and wherein the frontside metallization 77/78 comprises a control terminal 77 (“gate pad”- ¶0131) and a first controlled terminal 78 (“source pad”- ¶0131) of the transistor, and the backside metallization 80 comprises a second controlled terminal 80 (“drain pad”- ¶0131) of the transistor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Palm (US 2014/0175624 A1), which discloses a die package comprising a first die with both a frontside metallization and a backside metallization.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895